DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 2/17/20, 10/7/20, and 10/29/20 are noted.  The submissions are in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statements.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-4, 6, 8-10, 12-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Delong (US 5,947,356 A) in view of Zarza (US D597,019 S).
Regarding claim 1, Delong discloses a storage box assembly for a vehicle, comprising: a box (30) including: an upper portion (upper wider portion shown in Figures) having a first bottom wall and first side walls, the first bottom having an outer periphery (equal to the perimeter of the box as a whole), the first side walls having upper and lower ends, the first side walls extending from the 10outer periphery of 
Regarding claim 2, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein: the first side walls define a first outer periphery of the box at the lower 
Regarding claim 3, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the first bottom wall is adapted for (i.e. capable of/to) abutting a top surface of a receptacle (receptacle not currently being claimed in combination) provided on the vehicle for supporting the storage box assembly on the vehicle. Delong shows the bottom wall abutting the top surface of a truck bed receptacle.
Regarding claim 4, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the at least one anchor includes a latch defining the bottom surface of the at least one anchor, and the latch is receivable in an aperture defined in the vehicle, as taught by Delong (see Figures 3 and 4).
Regarding claim 106, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the at least one anchor would be disposed between the inner and outer peripheries of the first bottom wall. Delong already shows the latch positioned as claimed once the inner periphery of Zarza is added to the box.
Regarding claim 8, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the at least one anchor is a manually- operable anchor, as taught by Delong (see manually-operable handle 62).
Regarding claim 9, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the at least one anchor is operable from inside the box, as taught by Delong (see Figure 1).
Regarding claim 10, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the at least one anchor is a first 25anchor and a second anchor, and the first 
Regarding claim 12, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein a maximum height of the second side walls is greater than a maximum height of the first side walls, as taught by Delong (See Figure 1).
Regarding claim 13, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein a maximum width between the upper ends of laterally opposite first side walls is greater than a maximum width between the lower ends of laterally opposite second side walls, as taught by Zarza.
Regarding claim 514, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein a maximum length between the upper ends of longitudinally opposite first side walls is greater than a maximum length between the lower ends of longitudinally opposite second side walls, as taught by Delong (see Figure 1).
Regarding claim 15, the modified Delong box as set forth above includes the storage box assembly of claim 1, but fails to include wherein the first interior volume of the 10upper portion is greater than the second interior volume of the lower portion. Delong and Zarza both appears to show the lower portion having a greater volume than the upper portion but discloses no criticality to such design. A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that the volumes of the upper and lower portion of Delong could be modified to provide various storage capabilities and would have found it obvious to have made the upper portion have a larger volume than the lower portion in order to provide a user with a larger upper storage area for holding more cargo within easy reach while standing at the side of the vehicle.
Regarding claim 16, the modified Delong box as set forth above includes the storage box assembly of claim 1, wherein the first side walls define an accessory holder (any flat surface to which an 
Regarding claim 19, the modified Delong box as set forth above includes the storage box assembly of claim 1, further comprising a lid connected to the 25upper portion of the box for selectively preventing access to the first and second interior volumes of the upper and lower portions, as taught by Delong (see Figure 1).
Regarding claim 20, the modified Delong box as set forth above includes the storage box assembly of claim 19, but fails to include wherein the lid is removably connected to the box. Delong does not specify whether or not the lid is removable. A person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that a removable lid would be easier to replace if damaged and would have found it obvious to have made the lid of the modified Delong box removable for this reason.
6.	Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Delong (US 5,947,356 A) in view of Zarza (US D597,019 S) as applied above, further in view of Waters (US 4,967,944 A).
	Regarding claim 24, Delong as modified above fails to include wherein the second side walls are tapered. Delong shows straight parallel sides but discloses no criticality to such design. Waters shows that it was already known for a box like that of Delong to include a tapered lower portion (See Figures). Considering these references in their entirety, it would have been an obvious matter of design choice to have tapered the walls of the Delong lower portion, where such shape was already known in the art, as shown by Waters. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  A Change in aesthetic (ornamental) design generally will not support patentability.  In re Seid, 73 USPQ 431.

Allowable Subject Matter
7.	Claims 5, 7, 11, 17, 18, and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
8.	Applicant’s arguments filed 7/30/21 have been fully considered but are moot in view of the new grounds of rejection.
Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649.  The examiner can normally be reached on Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544.  The fax 

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        8/26/21